DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on November 9, 2021, the objections to the claims, drawings, specifications, and the 112(b) rejections in the previous office action (dated 02/02/2021), are hereby withdrawn. Claims 1-9 have been amended, and claims 10-12 have been newly added. 
	Therefore, claims 1-12 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 21, the phrase, “…may be…” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term "may" are required or optional. For examination purposes the recitation following the term “may” are consider to be optional limitations.
	In claim 10, Ln. 21, the phrase, “…may be…” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term 
As for claims 2-9 and 11-12, due to their dependencies from claim 1, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Amato (US D741711S – art of record; hereinafter D’Amato) in view of Sequin (US 4210272 – art of record; hereinafter Sequin).
Regarding claim 1, D’Amato teaches a lid comprising:
an annular lower cup lid engaging portion comprising a circumferential skirt including a first portion comprising an angled annular wall angled at a selected angle to engage with a lip of a cup and to guide said lid to a position substantially centered on a cup to which said lid will be installed and a second portion angled in a second direction at a second angle, the intersection of the first portion and the second portion comprising a plastically deformable surface which 
a cup lip retaining portion extending around the circumference of said lid;
an upwardly extending raised annular lid portion, located inboard of said cup lip retaining portion, having a first portion having a first height and having a second portion having a second
height which is raised relative to said first height of said first portion; said second portion configured to receive a lower lip of a user, the second portion having a substantially smooth surface to obtain a liquid tight seal between a lower lip of a user and the second portion; 
a planar top portion located inboard of said upwardly extending raised annular lid portion;
a tab having two non-parallel sides, said configuration of said two non-parallel sides of said tab resulting in said tab having a wide end and a narrow end, and said tab having a third side located proximal said second portion of said raised annular lid portion, said two non-parallel sides and said third side of said tab each being disconnectably affixed to said planar top portion such that said third end and said two non-parallel sides may be disconnected from said planar top portion such that said tab is bendable in a direction way from said second portion of said raised annular lid portion to expose a tab drink opening; said tab further including a male protrusion; said planar top portion having a female receptacle portion; said tab being securable in
an open position by press fitting said male protrusion into said female receptacle portion (see D’Amato Figs. 1-14; annotated Figs. 2-5 shown below).

    PNG
    media_image1.png
    732
    1526
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    660
    1392
    media_image2.png
    Greyscale

	However, D’Amato fails to teach a cross-cut portion in line with and located generally opposite of said tab on said planar top portion, said cross-cut portion being comprised of a first linear cut which goes partially but not entirely through said planar top portion in at least one region of said linear cut; a second linear cut which transects the first linear cut at an intersection point and which is oriented approximately perpendicular thereto; the intersection point of said cross-cut portion being located substantially spaced from a centerline of said lid and also located at a selected distance D inboard of said cup lip retaining portion; said cross-cut portion being puncturable by a straw to form a straw receptacle for use to drink liquid using a straw and, in the alternative, puncturable to serve as a vent hole to allow air to escape during drinking through said tab drink opening to improve drinking flow; and said selected distance D being so selected such that when a straw is installed in said cross-cut portion of said lid, and when said lid is installed on a cup, said cross-cut portion of said lid locates a lower end of said straw proximal a side wall of said cup thereby restricting movement of said straw, in at least one direction, when inserted in said cross-cut portion of said lid, thereby reducing mechanical wear on said straw.
	Sequin is in the same field of endeavor as the claimed invention, which is a lid.  Sequin teaches a lid (11 or 11’ or 11”) comprising: an annular lower cup lid engaging portion comprising a circumferential skirt, a planar top, a tab (20; see Sequin Figs. 1 and 7) having two non-parallel sides and having a wide end and a narrow end, and a cross-cut portion (26; see Sequin Figs. 1 and 7) in line with and located generally opposite of said tab on said planar top portion, said cross-cut portion being comprised of a first linear cut which goes partially but not entirely through said planar top portion in at least one region of said linear cut; a second linear cut which transects the first linear cut at an intersection point and which is oriented approximately perpendicular thereto; the intersection point of said cross-cut portion being located substantially spaced from a centerline of said lid and also located at a selected distance D inboard of said cup lip retaining portion; said cross-cut portion being puncturable by a straw to form a straw receptacle for use to drink liquid using a straw and, in the alternative, puncturable to serve as a vent hole to allow air to escape during drinking through said tab drink opening to improve 
Examiner’s note: Examiner will like to note that the cross-cut portion (of Sequin) is identical or substantially identical to the claimed cross-cut portion; therefore, the cross-cut portion (of Sequin) will restrict the movement of the straw (in at least one direction) as well as reduce the mechanical wear of said straw as claimed; emphasis added. See MPEP §2112.01(I)
	With this mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid (of D’Amato) to have a similar straw (opening) receptacle (as taught by Sequin) directly opposite the tab drink opening to allow the user to drink cold beverages (i.e. making the overall lid suitable for both cold and hot drinks). Furthermore, also allows the user to consume the beverage without opening the tab drink opening and also prevents or minimizes spillage/leakage (due to a good seal being maintained).
Regarding claim 2, modified D’Amato as above further teaches wherein said intersection point of said cross-cut portion is located outboard of a midpoint between said centerline of said lid and said cup lip retaining portion (see Sequin Figs. 1 and 7).
Regarding claim 3, modified D’Amato as above further teaches all the structural limitations as set forth in claim 1, except for wherein said distance D is a value less than 50 percent of the distance from said cup lip retaining portion to said centerline of said lid.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance D (of D’Amato) to have a value less than 50 See MPEP §2144.04(IV)(A)
Regarding claim 4, modified D’Amato as above further teaches all the structural limitations as set forth in claim 1, except for wherein said distance D is a value approximately 45 percent, or less, than the distance from said cup lip retaining portion to said centerline of said lid.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance D (of D’Amato) to have a value approximately 45 percent, or less, than the distance from said cup lip retaining portion to said centerline of said lid because the resultant structures will work equally well, and since it has been held that a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A)
Regarding claim 5, modified D’Amato as above further teaches all the structural limitations as set forth in claim 1, except for wherein said distance D is a value approximately 40 percent, or less, than the distance from said cup lip retaining portion to said centerline of said lid.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance D (of D’Amato) to have a value approximately 40 percent, or less, than the distance from said cup lip retaining portion to said centerline of said See MPEP §2144.04(IV)(A)
Regarding claim 6, modified D’Amato as above further teaches all the structural limitations as set forth in claim 1, except for wherein said distance D is a value approximately 1/3rd, or less, than the distance from said cup lip retaining portion to said centerline of said lid.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance D (of D’Amato) to have a value approximately 1/3rd percent, or less, than the distance from said cup lip retaining portion to said centerline of said lid because the resultant structures will work equally well, and since it has been held that a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A)
Regarding claim 7, modified D’Amato as above further teaches all the structural limitations as set forth in claim 1, except for wherein said distance D is a value selected from between approximately 6-25 millimeters.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance D (of D’Amato) to have a value selected from between approximately 6-25 millimeters because the resultant structures will work equally well, and since it has been held that a mere change in the size of a component - a change in size is See MPEP §2144.04(IV)(A)
Regarding claim 11, modified D’Amato as above further teaches a circumferential canal  located proximal an intersection region of said cup lip retaining portion and said raised annular lid portion, said circumferential canal be structurally configured to capture liquid beverage which is inadvertently spilled by a lid user (see D’Amato annotated Fig. 4 above).
Regarding claim 12, modified D’Amato as above further teaches wherein said raised annular lid portion has a height greater than a planar height of said planar top portion, and wherein said raised annular lid portion thereby retains liquid which inadvertently exits said tab drink opening or said straw receptacle (see D’Amato annotated Figs. 4-5  above).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claims 1-7 above) and further in view of Sobol (US 5542599; hereinafter Sobol).
Regarding claim 8, modified D’Amato as above further teaches a lid (according to claim 1) combined with a beverage cup and straw, wherein said lid is installed on said cup, and wherein said straw is inserted in said straw receptacle formed by puncturing said cross-cut portion of said lid.
	Thus, D’Amato fails to teach the straw being a paper straw.
	Sobol is in the same field of endeavor as the claimed invention, which is a beverage container with a straw. Sobol teaches a beverage container (1) and a straw (in the form of spacers (6)), both the beverage container the straw are made from biodegradable materials, specifically biodegradable paper (Sobol Col. 3 Ln. 65 – Col. 6 Ln. 36 and Figs. 1-5).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide make the straw (of D’Amato) out of a See MPEP§2144.07
Regarding claim 9, modified D’Amato as above further teaches a method of using the lid, paper straw, and beverage cup combination according to claim 8, wherein when said paper straw is used by a human user to drink a beverage carried by said beverage cup, dynamic mechanical wear on said paper straw is reduced, improving longevity of said paper straw.

Alternative rejection:
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durdon (US D493718S; hereinafter Durdon) and further in view of Sequin (US 4210272; hereinafter Sequin).
Regarding claim 1, Durdon teaches a lid comprising:
an annular lower cup lid engaging portion comprising a circumferential skirt including a first portion comprising an angled annular wall angled at a selected angle to engage with a lip of a cup and to guide said lid to a position substantially centered on a cup to which said lid will be installed and a second portion angled in a second direction at a second angle, the intersection of the first portion and the second portion comprising a plastically deformable surface which deforms when pressed against a cup lip and snaps over said cup lip to retain said lid on said cup to accomplish fixation of said lid to the cup;
a cup lip retaining portion extending around the circumference of said lid;
an upwardly extending raised annular lid portion, located inboard of said cup lip retaining portion, having a first portion having a first height and having a second portion having a second
height which is raised relative to said first height of said first portion; said second portion configured to receive a lower lip of a user, the second portion having a substantially smooth surface to obtain a liquid tight seal between a lower lip of a user and the second portion; 

a tab having two non-parallel sides, said configuration of said two non-parallel sides of said tab resulting in said tab having a wide end and a narrow end, and said tab having a third side located proximal said second portion of said raised annular lid portion, said two non-parallel sides and said third side of said tab each being disconnectably affixed to said planar top portion such that said third end and said two non-parallel sides may be disconnected from said planar top portion such that said tab is bendable in a direction way from said second portion of said raised annular lid portion to expose a tab drink opening; said tab further including a male protrusion; said planar top portion having a female receptacle portion; said tab being securable in an open position by press fitting said male protrusion into said female receptacle portion (see Durdon Figs. 1-2; annotated Fig. 1 shown below).

    PNG
    media_image3.png
    901
    1420
    media_image3.png
    Greyscale

	However, Durdon fails to teach a cross-cut portion in line with and located generally opposite of said tab on said planar top portion, said cross-cut portion being comprised of a first linear cut which goes partially but not entirely through said planar top portion in at least one region of said linear cut; a second linear cut which transects the first linear cut at an intersection point and which is oriented approximately perpendicular thereto; the intersection point of said cross-cut portion being located substantially spaced from a centerline of said lid and also located at a selected distance D inboard of said cup lip retaining portion; said cross-cut portion being puncturable by a straw to form a straw receptacle for use to drink liquid using a straw and, in the alternative, puncturable to serve as a vent hole to allow air to escape during drinking through said tab drink opening to improve drinking flow; and said selected distance D being so selected such that when a straw is installed in said cross-cut portion of said lid, and when said lid is installed on a cup, said cross-cut portion of said lid locates a lower end of said straw proximal a side wall of said cup thereby restricting movement of said straw, in at least one direction, when inserted in said cross-cut portion of said lid, thereby reducing mechanical wear on said straw.
	Sequin is in the same field of endeavor as the claimed invention, which is a lid.  Sequin teaches a lid (11 or 11’ or 11”) comprising: an annular lower cup lid engaging portion comprising a circumferential skirt, a planar top, a tab (20; see Sequin Figs. 1 and 7) having two non-parallel sides and having a wide end and a narrow end, and a cross-cut portion (26; see Sequin Figs. 1 and 7) in line with and located generally opposite of said tab on said planar top portion, said cross-cut portion being comprised of a first linear cut which goes partially but not entirely through said planar top portion in at least one region of said linear cut; a second linear cut which transects the first linear cut at an intersection point and which is oriented approximately perpendicular thereto; the intersection point of said cross-cut portion being located substantially spaced from a centerline of said lid and also located at a selected distance D inboard of said cup lip retaining portion; said cross-cut portion being puncturable by a straw to form a straw receptacle for use to drink liquid using a straw and, in the alternative, puncturable to serve as a vent hole to allow air to escape during drinking through said tab drink opening to improve 
Examiner’s note: Examiner will like to note that the cross-cut portion (of Sequin) is identical or substantially identical to the claimed cross-cut portion; therefore, the cross-cut portion (of Sequin) will restrict the movement of the straw (in at least one direction) as well as reduce the mechanical wear of said straw as claimed; emphasis added. See MPEP §2112.01(I)
	With this mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid (of Durdon) to have a similar straw (opening) receptacle (as taught by Sequin) directly opposite the tab drink opening to allow the user to drink cold beverages (i.e. making the overall lid suitable for both cold and hot drinks). Furthermore, also allows the user to consume the beverage without opening the tab drink opening and also prevents or minimizes spillage/leakage (due to a good seal being maintained).
Regarding claim 2, modified Durdon as above further teaches wherein said intersection point of said cross-cut portion is located outboard of a midpoint between said centerline of said lid and said cup lip retaining portion (see Sequin Figs. 1 and 7).
Regarding claim 3, modified Durdon as above further teaches all the structural limitations as set forth in claim 1, except for wherein said distance D is a value less than 50 percent of the distance from said cup lip retaining portion to said centerline of said lid.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance D (of Durdon) to have a value less than 50 See MPEP §2144.04(IV)(A)
Regarding claim 4, modified Durdon as above further teaches all the structural limitations as set forth in claim 1, except for wherein said distance D is a value approximately 45 percent, or less, than the distance from said cup lip retaining portion to said centerline of said lid.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance D (of Durdon) to have a value approximately 45 percent, or less, than the distance from said cup lip retaining portion to said centerline of said lid because the resultant structures will work equally well, and since it has been held that a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A)
Regarding claim 5, modified Durdon as above further teaches all the structural limitations as set forth in claim 1, except for wherein said distance D is a value approximately 40 percent, or less, than the distance from said cup lip retaining portion to said centerline of said lid.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance D (of Durdon) to have a value approximately 40 percent, or less, than the distance from said cup lip retaining portion to said centerline of said See MPEP §2144.04(IV)(A)
Regarding claim 6, modified Durdon as above further teaches all the structural limitations as set forth in claim 1, except for wherein said distance D is a value approximately 1/3rd, or less, than the distance from said cup lip retaining portion to said centerline of said lid.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance D (of Durdon) to have a value approximately 1/3rd percent, or less, than the distance from said cup lip retaining portion to said centerline of said lid because the resultant structures will work equally well, and since it has been held that a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A)
Regarding claim 7, modified Durdon as above further teaches all the structural limitations as set forth in claim 1, except for wherein said distance D is a value selected from between approximately 6-25 millimeters.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance D (of Durdon) to have a value selected from between approximately 6-25 millimeters because the resultant structures will work equally well, and since it has been held that a mere change in the size of a component - a change in size is See MPEP §2144.04(IV)(A)

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claims 1-7 above) and further in view of Sobol (US 5542599; hereinafter Sobol).
Regarding claim 8, Durdon as above further teaches a lid (according to claim 1) combined with a beverage cup and straw, wherein said lid is installed on said cup, and wherein said straw is inserted in said straw receptacle formed by puncturing said cross-cut portion of said lid.
	Thus, Durdon fails to teach a straw being a paper straw.
	Sobol is in the same field of endeavor as the claimed invention, which is a beverage container with a straw. Sobol teaches a beverage container (1) and a straw (in the form of spacers (6)), both the beverage container the straw are made from biodegradable materials, specifically biodegradable paper (Sobol Col. 3 Ln. 65 – Col. 6 Ln. 36 and Figs. 1-5).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide make the straw (of Durdon) out of a similar paper (as taught by Sobol) to make the straw and the other components (i.e. the beverage or lid) all biodegradable. See MPEP§2144.07
Regarding claim 9, modified Durdon as above further teaches a method of using the lid, paper straw, and beverage cup combination according to claim 8, wherein when said paper straw is used by a human user to drink a beverage carried by said beverage cup, dynamic mechanical wear on said paper straw is reduced, improving longevity of said paper straw.

Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive for the following reason(s):
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art (See MPEP §2144(I) and (III)).  Examiner respectfully disagrees with applicant’s assertion that no motivation was provided. In fact, examiner provides the following motivation or reasoning(s): “making the overall lid suitable for both cold and hot drinks” and “also allows the user to consume the beverage without opening the tab drink opening and also prevents or minimizes spillage/leakage (due to a good seal being maintained).” 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See MPEP §2145(X)(A)
Essentially, if the applicant considers the dual-function lid to be a novel feature. Examiner respectfully disagrees with this assertion and examiner will like to bring applicant’s attention to several of the following cited reference(s) such as: US 9526362 to Wang, US 7134570 to Heath, US 5335812 to Boller, US 4502608 to Mills, US 4460103 to Rama, US 4438865 to Scattaregia, US 3994411 to Elfelt, US 5529179 to Hanson, US 8646647 to Yao, US 20120273500 to Yao and others, which clearly show a tab drinking/dispensing opening with an additional straw receptacle/opening. Thus, the dual-function lid in not a novel feature in view of these cited arts; emphasis added.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP § 2145 (IV)

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736